Davis, Judge,
concurring in the result:
This company did not attempt to file any sort of bond within the ten-day period (or a reasonable time thereafter), nor has it ever offered a monetary bond. In this respect the case seems to me to differ significantly from Manufacturers Service Co. v. United States, supra. The Renegotiation Act and our Rule 26 contemplate a monetary bond, not real-property collateral. Perhaps if plaintiff had tendered a timely temporary bond and then later sought to substitute the real-estate collateral, there could be room for the court, in its discretion, to accept the substitution. But plaintiff did not take that route and I agree that its only proffer fails to comply with the statute and the rule. On the jurisdictional issue I join the court.